       Case 17-07784                 Doc 65           Filed 12/13/18 Entered 12/13/18 09:09:49                                     Desc Main
                                                       Document     Page 1 of 13


                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 1:17-BK-07784
                                                                       §
GUY NICKSON                                                            §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 03/13/2017. The
        undersigned trustee was appointed on 03/13/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $20,981.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                      $0.00
                          Administrative expenses                                                                                          $0.00
                          Bank service fees                                                                                               $73.85
                          Other Payments to creditors                                                                                      $0.00
                          Non-estate funds paid to 3rd Parties                                                                             $0.00
                          Exemptions paid to the debtor                                                                                    $0.00
                          Other payments to the debtor                                                                                     $0.00

                          Leaving a balance on hand of1                                                                            $20,907.15

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.



1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 17-07784                 Doc 65
                                      Filed 12/13/18 Entered 12/13/18 09:09:49 Desc Main
                                       Document        Page 2 of 13
     6. The deadline for filing non-governmental claims in this case was 08/01/2017 and the deadline
        for filing government claims was 09/09/2017. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $2,840.72. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $2,840.72,
for a total compensation of $2,840.722. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$86.90, for total expenses of $86.90.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 11/16/2018                                                         By:       /s/ Deborah K. Ebner
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                    Case 17-07784             Doc 65           Filed 12/13/18 Entered 12/13/18 09:09:49                                 Desc Main
                                                                                                                                             Page No:        1
                                                                       FORM Page
                                                                Document      1   3 of 13
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Exhibit A
                                                               ASSET CASES
Case No.:                      17-07784-LAH                                                      Trustee Name:                              Deborah K. Ebner
Case Name:                     GUY NICKSON                                                       Date Filed (f) or Converted (c):           03/13/2017 (f)
For the Period Ending:         11/16/2018                                                        §341(a) Meeting Date:                      04/20/2017
                                                                                                 Claims Bar Date:                           08/01/2017

                         1                               2                      3                         4                         5                        6

                 Asset Description                   Petition/          Estimated Net Value            Property               Sales/Funds             Asset Fully
                  (Scheduled and                   Unscheduled         (Value Determined by            Abandoned             Received by the       Administered (FA) /
             Unscheduled (u) Property)                Value                   Trustee,           OA =§ 554(a) abandon.           Estate              Gross Value of
                                                                      Less Liens, Exemptions,                                                       Remaining Assets
                                                                         and Other Costs)

 Ref. #
1       4328 N Albany Ave, Chicago,                $440,000.00                        $0.00            OA                               $0.00                       FA
        IL 60618-0000, Cook County
        Single-family home Entire
        property value: $440,000.00
 Asset Notes:     (E)Order Granting Motion To Compel Abandonment (Related Doc # 58 ). Signed on 08/01/2018. (Davis, Shurray) (Entered: 08/01/2018)
2        Ordinary Furnishings for Single               $2,000.00                       $374.00                                            $0.00                     FA
         Family Home
Asset Notes:
3        3 TVs                                           $100.00                       $100.00                                            $0.00                     FA
Asset Notes:
4        Ordinary Clothing                               $250.00                         $0.00                                            $0.00                     FA
Asset Notes:
5        Wedding Band                                    $100.00                         $0.00                                            $0.00                     FA
Asset Notes:
6        Dog                                                  $0.00                      $0.00                                            $0.00                     FA
Asset Notes:
7        Cash                                                $20.00                     $20.00                                            $0.00                     FA
Asset Notes:
8        checking account: Bridgeview                  $2,000.00                         $0.00                                            $0.00                     FA
         Bank x4601
Asset Notes:
9        Checking: Bridgeview Bank                            $0.00                      $0.00                                            $0.00                     FA
         #3801
Asset Notes:
10       Checking: Bridgeview Bank #                     $200.00                         $0.00                                            $0.00                     FA
         2001
Asset Notes:
11       Wishbone-Lincoln, Inc., 3300                  Unknown                           $1.00                                            $0.00                     FA
         N. Lincoln Ave., Chicago, IL
         60657; operating restaurant,
         100% ownership
12       Wishbone Restaurant, Inc.                     Unknown                           $1.00                                            $0.00                     FA
         -1001 W. Washington Blvd.
         Chicago, IL 60607, 30%
         ownership
13       Wishbone-Wabash, Inc. 67 E.                          $0.00                      $1.00                                            $0.00                     FA
         Madison Street, Chicago, IL
         60603; restaurant no longer
         operating, 100% ownership
14       Huse Street, Properties, LLC;                 Unknown                           $1.00                                      $15,000.00                      FA
         real estate holidng company in
         North Carolina. Owns 1/5
         intrest in a real estate parcel,
         20% ownership
                   Case 17-07784                 Doc 65          Filed 12/13/18 Entered 12/13/18 09:09:49                                          Desc Main
                                                                                                                                                        Page No:         2
                                                                         FORM Page
                                                                  Document      1   4 of 13
                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Exhibit A
                                                                 ASSET CASES
Case No.:                     17-07784-LAH                                                               Trustee Name:                                  Deborah K. Ebner
Case Name:                    GUY NICKSON                                                                Date Filed (f) or Converted (c):               03/13/2017 (f)
For the Period Ending:        11/16/2018                                                                 §341(a) Meeting Date:                          04/20/2017
                                                                                                         Claims Bar Date:                               08/01/2017

                         1                                  2                        3                             4                           5                         6

                 Asset Description                      Petition/           Estimated Net Value               Property                  Sales/Funds               Asset Fully
                  (Scheduled and                      Unscheduled          (Value Determined by               Abandoned                Received by the         Administered (FA) /
             Unscheduled (u) Property)                   Value                    Trustee,              OA =§ 554(a) abandon.              Estate                Gross Value of
                                                                          Less Liens, Exemptions,                                                               Remaining Assets
                                                                             and Other Costs)

15      Nickson Leasing, LLC -, 33%                          $200.00                        $200.00                                                   $0.00                     FA
        ownership
16      IRA: Bridgeview Bank IRA,                         $10,000.00                           $0.00                                                  $0.00                     FA
        xxx12H1
17      JR Nickson Irrevocable Trust,                      Unknown                             $1.00                                                  $0.00                     FA
        remaining asset is oil and gas
        leases held by debtor's father.
        Debtor is Beneficiary of 1/3
        interest with two brothers.
18      Anticipated Tax Refund 2016:                       $6,000.00                      $5,600.00                                                $3,504.00                    FA
        Federal
19      Anticipated tax refund 2016:                       $3,000.00                      $3,000.00                                                $2,477.00                    FA
        State
20      Transamerica Premier Life                            $200.00                           $0.00                                                  $0.00                     FA
        Insurance - whole/term policy
        mixture: spouse/son
Asset Notes:
21      Guy Nickson Legacy Trust                (u)        Unknown                             $1.00                                                  $0.00                     FA
22      VOID                                                    $0.00                          $0.00                                                  $0.00                     FA


TOTALS (Excluding unknown value)                                                                                                                 Gross Value of Remaining Assets
                                                        $464,070.00                       $9,300.00                                            $20,981.00                 $0.00




     Major Activities affecting case closing:
      07/19/2018     accountant to prepare taxes; then case is ready for closing
      06/28/2018     Order entered approving sale of debtor interest in Huse Street property EOD 6/28/18.
      06/30/2017     Trustee is working with secured citation creditor to ascertain value of estate assets, and if value of estate exceeds secured creditor 's
                     interest in property of estate. Trustee is also reaching out to membership interest holder's in entities in which Debtor has an interest to
                     investigate potential interest in purchase of estate's right title and interest in estate asset.


Initial Projected Date Of Final Report (TFR):             12/31/2020                                                         /s/ DEBORAH K. EBNER
Current Projected Date Of Final Report (TFR):             12/31/2020                                                         DEBORAH K. EBNER
                                             Case 17-07784          Doc 65  Filed 12/13/18
                                                                                       FORMEntered
                                                                                               2       12/13/18 09:09:49                              Desc MainPage No: 1                  Exhibit B
                                                                              Document       Page 5 of 13
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-07784-LAH                                                                                      Trustee Name:                      Deborah K. Ebner
 Case Name:                        GUY NICKSON                                                                                       Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2576                                                                                        Checking Acct #:                  ******8401
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:
For Period Beginning:              3/13/2017                                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/16/2018                                                                                        Separate bond (if applicable):

       1                2                                  3                                             4                                                 5                6                     7

   Transaction       Check /                           Paid to/                Description of Transaction                             Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                                    Tran Code            $                $


04/27/2018            (18)     Guy Nickson                             non exempt portion of tax refund                               1124-000           $3,504.00                                    $3,504.00
04/30/2018                     Green Bank                              Bank Service Fee                                               2600-000                                   $0.18              $3,503.82
05/15/2018            (19)     Guy Nickson                             IDOR refund                                                    1124-000           $2,477.00                                  $5,980.82
05/31/2018                     Walmart                                 abandoned funds notice forwarded by US Mail                    1280-000           $2,818.27                                  $8,799.09
05/31/2018                     Green Bank                              Bank Service Fee                                               2600-000                                   $7.71              $8,791.38
06/04/2018                     Walmart                                 abandoned funds notice forwarded by US Mail                    1280-000          ($2,818.27)                                 $5,973.11
06/04/2018                     Walmart                                 abandoned funds notice forwarded by US Mail, and               1280-000           $2,818.27                                  $8,791.38
                                                                       inadvertently deposited into the wrong case. I contacted
                                                                       Trustee Solutions to transfer the deposit to the IMG8
                                                                       case, and TS initial correction had to be reserved per bank
06/04/2018           3001      D. Ebner, Trustee of IMG8               Deposit of 5/31/18 from Walmart was deposited into             1280-000          ($2,818.27)                                 $5,973.11
                                                                       wrong case. Writing new check to deposit funds into
                                                                       correct case. (My options to correct this error are either
                                                                       writing a check or wiring the funds.)
06/29/2018                     Green Bank                              Bank Service Fee                                               2600-000                                  $10.22              $5,962.89
07/18/2018            (14)     Huse Street Properties                  receipt of debtor interest in Huse Street Proprerties          1129-000          $15,000.00                                $20,962.89
07/31/2018                     Green Bank                              Bank Service Fee                                               2600-000                                  $18.68            $20,944.21
08/31/2018                     Green Bank                              Bank Service Fee                                               2600-000                                  $37.06            $20,907.15




                                                                                                                                     SUBTOTALS           $20,981.00             $73.85
                                            Case 17-07784         Doc 65  Filed 12/13/18
                                                                                     FORMEntered
                                                                                             2       12/13/18 09:09:49                               Desc MainPage No: 2                     Exhibit B
                                                                            Document       Page 6 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-07784-LAH                                                                                      Trustee Name:                         Deborah K. Ebner
Case Name:                        GUY NICKSON                                                                                       Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***2576                                                                                        Checking Acct #:                      ******8401
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:
For Period Beginning:             3/13/2017                                                                                         Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/16/2018                                                                                        Separate bond (if applicable):

      1                 2                                3                                           4                                                      5                 6                     7

  Transaction        Check /                         Paid to/                Description of Transaction                              Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                                     Tran Code            $                   $


                                                                                       TOTALS:                                                            $20,981.00               $73.85           $20,907.15
                                                                                           Less: Bank transfers/CDs                                            $0.00                $0.00
                                                                                       Subtotal                                                           $20,981.00               $73.85
                                                                                           Less: Payments to debtors                                           $0.00                $0.00
                                                                                       Net                                                                $20,981.00               $73.85



                     For the period of 3/13/2017 to 11/16/2018                                                   For the entire history of the account between 04/27/2018 to 11/16/2018

                     Total Compensable Receipts:                      $20,981.00                                 Total Compensable Receipts:                                $20,981.00
                     Total Non-Compensable Receipts:                       $0.00                                 Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $20,981.00                                 Total Comp/Non Comp Receipts:                              $20,981.00
                     Total Internal/Transfer Receipts:                     $0.00                                 Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $73.85                                Total Compensable Disbursements:                                 $73.85
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $73.85                                Total Comp/Non Comp Disbursements:                               $73.85
                     Total Internal/Transfer Disbursements:                 $0.00                                Total Internal/Transfer Disbursements:                            $0.00
                                            Case 17-07784         Doc 65  Filed 12/13/18
                                                                                     FORMEntered
                                                                                             2       12/13/18 09:09:49                        Desc MainPage No: 3                     Exhibit B
                                                                            Document       Page 7 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-07784-LAH                                                                                Trustee Name:                         Deborah K. Ebner
Case Name:                       GUY NICKSON                                                                                 Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2576                                                                                  Checking Acct #:                     ******8401
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:
For Period Beginning:            3/13/2017                                                                                   Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/16/2018                                                                                  Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                     7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET               ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                                $20,981.00                 $73.85            $20,907.15




                     For the period of 3/13/2017 to 11/16/2018                                            For the entire history of the case between 03/13/2017 to 11/16/2018

                     Total Compensable Receipts:                      $20,981.00                          Total Compensable Receipts:                                $20,981.00
                     Total Non-Compensable Receipts:                       $0.00                          Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $20,981.00                          Total Comp/Non Comp Receipts:                              $20,981.00
                     Total Internal/Transfer Receipts:                     $0.00                          Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $73.85                         Total Compensable Disbursements:                                 $73.85
                     Total Non-Compensable Disbursements:                   $0.00                         Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $73.85                         Total Comp/Non Comp Disbursements:                               $73.85
                     Total Internal/Transfer Disbursements:                 $0.00                         Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                          /s/ DEBORAH K. EBNER
                                                                                                                          DEBORAH K. EBNER
                                           Case 17-07784               Doc 65        Filed 12/13/18 Entered 12/13/18 09:09:49
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Main
                                                                                                                                                                  Page No: 1                     Exhibit C
                                                                                      Document      Page 8 of 13

  Case No.                      17-07784-LAH                                                                                                       Trustee Name:              Deborah K. Ebner
  Case Name:                    GUY NICKSON                                                                                                        Date:                      11/16/2018
  Claims Bar Date:              08/01/2017

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform       Scheduled          Claim          Amount          Amount          Interest          Tax            Net
  No.:                                       Date                                 Status      Tran Code       Amount           Amount          Allowed           Paid                                        Remaining
                                                                                                                                                                                                              Balance

          DEBORAH K. EBNER                10/25/2017   Trustee                   Allowed       2100-000             $0.00       $2,840.72       $2,840.72            $0.00          $0.00            $0.00     $2,840.72
                                                       Compensation
          P.O. Box 929
          Glenview IL 60025
          DEBORAH K. EBNER                10/25/2017   Trustee Expenses          Allowed       2200-000             $0.00          $86.90          $86.90            $0.00          $0.00            $0.00       $86.90
          P.O. Box 929
          Glenview IL 60025
          LOIS WEST                       11/12/2018   Accountant for            Allowed       3310-000             $0.00       $1,007.00       $1,007.00            $0.00          $0.00            $0.00     $1,007.00
                                                       Trustee Fees (Trustee
                                                       Firm)
         35 E. Wacker Drive, Suite 690
         Chicago IL 60601
Claim Notes: Order Granting Application to Employ Lois West and Kutchins, Robbins & Diamond, Ltd., as Accountant (Related Doc # 55). Signed on 6/28/2018. (Williams, Daphne) (Entered: 06/29/2018)
          WILLIAM J FACTOR                11/13/2018   Attorney for Trustee      Allowed       3120-000             $0.00         $635.55         $635.55            $0.00          $0.00            $0.00      $635.55
                                                       Expenses (Trustee
                                                       Firm)
          105 W Madison St
          Suite 1500
          Chicago IL 60602
          WILLIAM J FACTOR                11/12/2018   Attorney for Trustee      Allowed       3110-000             $0.00      $11,937.50      $11,937.50            $0.00          $0.00            $0.00    $11,937.50
                                                       Fees (Trustee Firm)
          105 W Madison St
          Suite 1500
          Chicago IL 60602
      1   MALLERS BUILDING                06/16/2017   General Unsecured §       Allowed       7100-000             $0.00     $310,752.02     $310,752.02            $0.00          $0.00            $0.00   $310,752.02
          LLC                                          726(a)(2)
          Richard Kessler
          300 N LaSalle Street
          Suite 1400
          Chicago IL 60654
      2   AMERICAN EXPRESS                06/28/2017   General Unsecured §       Allowed       7100-000             $0.00       $1,411.76       $1,411.76            $0.00          $0.00            $0.00     $1,411.76
          BANK, FSB C/O BECKET                         726(a)(2)
          AND LEE LLP
          PO Box 3001
          Malvern PA
                                       Case 17-07784              Doc 65      Filed 12/13/18 Entered 12/13/18 09:09:49
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Main
                                                                                                                                               Page No: 2                  Exhibit C
                                                                               Document      Page 9 of 13

 Case No.                      17-07784-LAH                                                                                    Trustee Name:            Deborah K. Ebner
 Case Name:                    GUY NICKSON                                                                                     Date:                    11/16/2018
 Claims Bar Date:              08/01/2017

Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled     Claim        Amount          Amount       Interest           Tax            Net
No.:                                    Date                               Status   Tran Code   Amount       Amount        Allowed           Paid                                      Remaining
                                                                                                                                                                                        Balance

    3   AMERICAN EXPRESS              06/28/2017   General Unsecured §   Allowed    7100-000         $0.00      $720.70       $720.70           $0.00        $0.00            $0.00       $720.70
        CENTURION BANK C/O                         726(a)(2)
        BECKET AND LEE LLP
         PO Box 3001
         Malvern PA
    4   PYOD, LLC ITS                 07/27/2017   General Unsecured §   Allowed    7100-000         $0.00     $1,791.18     $1,791.18          $0.00        $0.00            $0.00      $1,791.18
        SUCCESSORS AND                             726(a)(2)
        ASSIGNS AS ASSIGNEE
        OF CITIBANK, N.A.
        RESURGENT CAPITAL
        SERVICES
         PO Box 19008
         Greenville SC 29602
    5   REINHART                      07/26/2017   General Unsecured §   Allowed    7100-000         $0.00    $15,240.12    $15,240.12          $0.00        $0.00            $0.00     $15,240.12
        FOODSERVICE, LLC                           726(a)(2)
        PHILLIP JAMES ADDIS
         504 Main St. Suite 200
         La Crosse WI
    6   JOEL NICKSON                  07/31/2017   General Unsecured §   Allowed    7100-000         $0.00         $0.00         $0.00          $0.00        $0.00            $0.00          $0.00
                                                   726(a)(2)
        604 S Euclid Ave
        Oak Park IL 60304
                                                                                                             $346,423.45   $346,423.45          $0.00        $0.00           $0.00     $346,423.45
                                           Case 17-07784   Doc 65   Filed 12/13/18 Entered 12/13/18 09:09:49
                                                                        CLAIM ANALYSIS REPORT
                                                                                                                            Desc Main
                                                                                                                                  Page No: 3                    Exhibit C
                                                                     Document     Page 10 of 13

Case No.                      17-07784-LAH                                                                           Trustee Name:           Deborah K. Ebner
Case Name:                    GUY NICKSON                                                                            Date:                   11/16/2018
Claims Bar Date:              08/01/2017


      CLAIM CLASS SUMMARY TOTALS

                                           Claim Class                    Claim        Amount        Amount                   Interest           Tax                   Net
                                                                         Amount        Allowed        Paid                                                          Remaining
                                                                                                                                                                     Balance


           Accountant for Trustee Fees (Trustee Firm)                      $1,007.00     $1,007.00           $0.00                   $0.00           $0.00              $1,007.00

           Attorney for Trustee Expenses (Trustee Firm)                     $635.55       $635.55            $0.00                   $0.00           $0.00                  $635.55

           Attorney for Trustee Fees (Trustee Firm)                       $11,937.50    $11,937.50           $0.00                   $0.00           $0.00             $11,937.50

           General Unsecured § 726(a)(2)                                 $329,915.78   $329,915.78           $0.00                   $0.00           $0.00            $329,915.78

           Trustee Compensation                                            $2,840.72     $2,840.72           $0.00                   $0.00           $0.00              $2,840.72

           Trustee Expenses                                                  $86.90        $86.90            $0.00                   $0.00           $0.00                   $86.90
  Case 17-07784            Doc 65     Filed 12/13/18 Entered 12/13/18 09:09:49                Desc Main
                                       Document     Page 11 of 13


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           1:17-BK-07784
Case Name:          GUY NICKSON
Trustee Name:       Deborah K. Ebner

                                                               Balance on hand:                  $20,907.15


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                     $0.00
                                                            Remaining balance:                   $20,907.15

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
Deborah K. Ebner, Trustee Fees                                  $2,840.72            $0.00          $2,840.72
Deborah K. Ebner, Trustee Expenses                                 $86.90            $0.00               $86.90
WILLIAM J FACTOR, Attorney for Trustee Fees                    $11,937.50            $0.00         $11,937.50
WILLIAM J FACTOR, Attorney for Trustee                            $635.55            $0.00             $635.55
Expenses
Lois West, Accountant for Trustee Fees                          $1,007.00            $0.00          $1,007.00


                          Total to be paid for chapter 7 administrative expenses:                $16,507.67
                                                             Remaining balance:                   $4,399.48

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $4,399.48

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE




UST Form 101-7-TFR (5/1/2011)
  Case 17-07784            Doc 65         Filed 12/13/18 Entered 12/13/18 09:09:49               Desc Main
                                           Document     Page 12 of 13


                                                 Total to be paid to priority claims:                   $0.00
                                                                Remaining balance:                  $4,399.48

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $329,915.78 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 1.3 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           1 Mallers Building LLC                                $310,752.02             $0.00       $4,143.93
           2 American Express Bank, FSB c/o                         $1,411.76            $0.00         $18.82
             Becket and Lee LLP
           3 American Express Centurion Bank c/o                      $720.70            $0.00           $9.61
             Becket and Lee LLP
           4 PYOD, LLC its successors and assigns                   $1,791.18            $0.00         $23.89
             as assignee of Citibank, N.A. Resurgent
             Capital Services
           5 Reinhart FoodService, LLC Phillip                    $15,240.12             $0.00        $203.23
             James Addis
           6 Joel Nickson                                               $0.00            $0.00           $0.00


                                Total to be paid to timely general unsecured claims:                $4,399.48
                                                                Remaining balance:                      $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).



UST Form 101-7-TFR (5/1/2011)
  Case 17-07784            Doc 65   Filed 12/13/18 Entered 12/13/18 09:09:49              Desc Main
                                     Document     Page 13 of 13


        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                      $0.00
                                                          Remaining balance:                       $0.00




UST Form 101-7-TFR (5/1/2011)
